—In an action to recover damages for personal injuries, the plaintiff appeals *611from an order of the Supreme Court, Richmond County (Cu-sick, J.), dated August 3, 1992, which granted the motion of the defendant Unique Vacations, Inc., to dismiss the amended complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
A complaint is subject to dismissal pursuant to CPLR 3211 (a) (7) when the pleading is comprised of little more than factual claims which are either inherently incredible or flatly contradicted by documentary evidence (see, Lovisa Constr. Co. v Metropolitan Transp. Auth., 198 AD2d 333). In her amended complaint, the appellant asserted that the defendant Unique Vacations, Inc. (hereinafter Unique), owned, operated, controlled, and maintained the Sandals Montego Bay Hotel Resort, the situs of her alleged waterskiing injury. Upon a review of the record, we conclude that the appellant’s claims are flatly contradicted by documentary evidence, and the Supreme Court properly granted Unique’s motion to dismiss the amended complaint insofar as asserted against it.
We have considered the appellant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.